Opinion filed May 22, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00351-CV
                                   ___________

               ONE 1997 PONTIAC FIREBIRD, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 43rd District Court
                             Parker County, Texas
                       Trial Court Cause No. CV12-0680


                     MEMORANDUM OPINION
      Jimmy Wayne Mack, who filed the notice of appeal in this case, has now
filed in this court a motion to withdraw his appeal. In the motion, Mack states that
he “desires to abandon his claim in the 1997 Pontiac Firebird” and to withdraw his
notice of appeal. Mack requests that this appeal be dismissed. In accordance with
Mack’s request, we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.

                                                   PER CURIAM
May 22, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.